DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
 	Claims 1-8, 10-14 and 16-23 are pending. 
The present application claims priority to U.S. application 15/301,046 filed 9/30/2016, now patented, is a U.S. National Stage Application under 35 U.S.C. § 371 of International Application No. PCT/US2015/020614, filed March 13, 2015, which claims priority under to U.S. Provisional Application No. 61/973,764, filed April 1, 2014, U.S. Provisional Application No. 61/973,763, filed April 1, 2014, U.S. Provisional Application No. 61/991,319, filed May 9, 2014, U.S. Provisional Application No. 62/006,825, filed June 2, 2014, U.S. Provisional Application No. 62/006,828, filed June 2, 2014, U.S. Provisional Application No. 62/006,829, filed June 2, 2014, U.S. Provisional Application No. 62/006,832, filed June 2, 2014, U.S. Provisional Application No. 62/025,367, filed July 16, 2014, U.S. Provisional Application No. 62/059,100, filed October 2, 2014, and International Application No. PCT/US2014/065304, filed November 12, 2014. 

Information Disclosure Statement
An information disclosure statement filed 9/8/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action.  For document listed as a Search reports and office actions, these have been considered but have been crossed off of the Form 1449.

Response to Amendments
Applicants’ amendments are sufficient to overcome the rejections under 35 USC 101, 112 first paragraph, and 35 USC 102. The functional fragment is now defined as an extracellular domain which has support through to the PCT/US2014/065304. This also clearly distinguishes the claims from the art. Finally, the amendment clarifies that the cells comprising the exogenous antigen or extracellular domain are made in vitro wherein the transgene is introduced into a nucleated cell and expressed such that it is on the cellular surface. The previous claim required only a functional fragment which was not defined in a limiting manner in the specification. The obviousness double patenting rejections were overcome by amendment as the claimed invention is the only one that requires that enucleated erythrocyte to have one of CD19, CD20, CD123,
CD33, CD133, CD138, CD5, CD7, CD22, and CD30, or an extracellular domain of one of these receptors. 

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633